r eRk
                                                                                              05/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0169


                                        OP 21-0169


 STEPHANIE MOORING,Individually, and as                               FILED
 Personal Representative ofthe ESTATE OF
 ERYON BARNETT,Deceased, to specifically                             MAY 1 1 2021
 include his minor son, B.J.W., and SARAH                         Bovven Greenwood
                                                                Clerk ot Suprerne Court
 WOOLARD,on behalf of B.J.W., a minor,                             State of Montana

 individually,

              Petitioners,
                                                                     ORDER
       v.

 MONTANA EIGHTEENTH JUDICIAL
 DISTRICT COURT,GALLATIN COUNTY,
 HON. RIENNE H. McELYEA,presiding,

              Respondent.


       Petitioners (hereinafter "Moorine), through counsel, seek a writ of supervisory
control to vacate an April 7, 2021 order' of the Eighteenth Judicial District Court,
Gallatin County, in Cause No. DV-18-235B. The order compels Mooring to produce a
cellular telephone to Bozeman Deaconess Health Services (Bozeman Health) which
belonged to decedent Eryon Barnett. Bozeman Health would submit the phone to its
consultant for non-destructive inspection. Mooring maintains the District Court erred in
ordering Mooring to produce Barnett's phone.             Both Bozeman Health and the
District Court have responded in opposition to this Petition.
       The litigation underlying this Petition involves a medical malpractice claim against
Bozeman Health. The plaintiffs in that suit contend that Bozeman Health gave Barnett



I Captioned as "Order on Pending Motions: 1. Bozeman Health's Motion to Compel Discovery;
2. Bozeman Health's Motion for Protective Order Re: Depositions of John Hill, CEO and
Mike Bertagnolli; 3. Bozeman Health's Motion for Protective Order Re: Subpoena to Defendants'
Insurer."
excessive medication and did not properly monitor him, leading to his death, and that
Bozeman Health failed to discover Barnett's death until approximately six to eight hours
after he died. The parties agree that Barnett had the phone at issue in his possession and
used it to communicate with friends and family during his hospitalization from
July 2, 2015, until his death on July 4, 2015. After Barnett's death, his family was unable
to access the data on the phone because of the phone's security measures. However, they
obtained limited records from AT&T,Barnett's phone carrier, that revealed the dates and
tirnes of texts that Barnett sent and received during his hospitalization and the phone
numbers of the other sender or recipient ofthose text rnessages.
      During discovery, Bozeman Health asked Mooring to produce the phone for
inspection. Bozernan Health identified a technology forensics examiner and informed
Mooring that Bozeman Health intended to have this exarniner inspect the phone and
attempt to retrieve data in a non-destructive manner. After Mooring refused to produce the
phone, Bozeman Health rnoved to compel its production.
      The District Court held a hearing on Bozernan Health's motion to compel on
March 24,2021. Although Mooring argued that the phone data was irrelevant to its claims
against Bozeman Health,Bozeman Health rnaintained that data frorn Barnett's phone could
provide them with inforrnation that narrows the timeframe for Barnett's death because the
records could reveal when he participated in phone calls. Bozernan Health also alleged
the substance of Barnett's text rnessages could reveal inforrnation about his physical and
mental state, including whether he was awake and oriented. The court then issued its order
granting the motion and setting parameters for Bozeman Health's examination of the
phone:
      The scope of the examination and testing shall be limited to retrieving any
      call records, voice messages, or text messages from any messaging program
      that may be found on the mobile phone for the dates July 2, 2015 through
      July 4, 2015. If it does not appear that data can be retrieved frorn Mr.
      Barnett's rnobile phone non-destructively, Defendants shall not proceed with
      data recovery efforts.


                                            2
       Mooring then filed this Petition, asserting that the District Court erred by ordering
Mooring to produce the phone.
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution .of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c). Whether supervisory control is appropriate is a case-by-case
decision.   Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5,
361 Mont. 279,259 P.3d 754 (citations omitted).
       Mooring acknowledges that discovery rulings are typically able to be addressed, if
necessary, during the normal appeal process. However, she argues that the normal appeal
process is inadequate here because the District Court has allowed Bozernan Health to
obtain private and confidential material. Mooring asserts that the constitutional privacy
interests implicated by the court's ruling is an issue ofstate-wide importance and this Court
should therefore accept supervisory control in this instance.
      In response, Bozeman Health points out that this Court has historically accepted
supervisory control to resolve discovery disputes only reluctantly and in extraordinary
circumstances. It argues that Mooring has not demonstrated that urgent or emergency
factors are present in this case that would render the normal appeal process inadequate.
      Interlocutory orders pertaining to discovery are generally not reviewable in an
original proceeding. Hegwood v. Mont. Fourth Judicial Dist. Court, 2003 MT 200, ¶ 6,
317 Mont. 30, 75 P.3d 308. This Court emphasized its consistent reluctance to review
discovery rulings through supervisory control in Mont. State Univ.-Bozeman v. Mont First
Judicial Dist. Court, 2018 MT 220, ¶ 17 n. 12, 392 Mont. 458, 426 P.3d 541:
      In granting this petition, we reiterate that pretrial discovery disputes are
      typically not appropriate for exercise of supervisory control. It is not our
      place "to micromanage discovery or perform exhaustive document review on
                                             3
       supervisory control." BNSF Ry. Co. v. Mont. Eighth Judicial Dist. Court,
       No. OP 11-0114, Or., 2011 Mont. LEXIS 285 (Mont. March 17, 2011). We
       will nonetheless sparingly exercise supervisory control over interlocutory
       discovery matters when required under truly extraordinary circumstances
       where the lower court is proceeding under a demonstrable mistake oflaw and
       the failure to do so "will place a party at a significant disadvantage in
       litigating the rnerits of the case." Hegwood v. Mont. Fourth Judicial Dist.
       Court, 2003 MT 200, ¶ 6, 317 Mont. 30, 75 P.3d 308 (citing State ex rel.
       Burlington N.R.R. v. Mont. Eighth Judicial Dist. Court,239 Mont. 207,212,
       779 P.2d 885, 889(1989)).

       Mooring relies on Am. Zurich Ins. Co. v. Mont. Thirteenth Judicial Dist. Court,
2012 MT 61, 11 6-7, 364 Mont. 299, 280 P.3d 240, where the District Court granted a
motion to compel the disclosure of correspondence that the petitioner asserted was
protected by the attorney-client privilege and the worlc product doctrine. In that instance,
the discovery consisted of an opinion and evaluation letter which defense counsel had
provided to his client insurer that the client insurer's third-party adjuster in turn shared with
its insured. Am. Zurich Ins. Co., TT 2-3. Although we ultimately determined that
supervisory control was not warranted, we found that review was appropriate because
compelling discovery of potentially privileged material would make the normal appeal
process inadequate. Had that letter been erroneously disclosed, it would have had the effect
ofplacing American Zurich at a significant disadvantage in litigating the merits ofthe case.
Am. Zurich Ins. Co., ¶ 7.
       In this case, Mooring has not dernonstrated how non-destructive recovery of the
phone data within the scope ordered by the District Court will place the plaintiffs at a
significant disadvantage in litigating the merits of this case. This case is distinguishable
from American Zurich, in which the disclosure ofpotentially privileged information would
have provided the opposing party with an unfair advantage in the litigation.
Am. Zurich Ins. Co., ¶ 7. This is not to minimize the importance of the priVacy interests
Mooring asserts; however, the District Court attempted to balance these interests against
Bozeman Health's right to discovery by limiting the scope of discovery. Moreover,should
Bozeman Health's technology forensics examiner prove able to recover the data in a
                                               4
non-destructive manner, Mooring is not precluded from moving the District Court to
conduct an in camera examination of the recovered data, or to seek other limitations to
disclosure.
       Therefore, we decline to accept supervisory control over this matter as Mooring has
not demonstrated that the normal appeal process is inadequate.
Mooring's "Motion for Leave to File Additional Information to Correct the Record"
       Shortly after the Petition for Writ of Supervisory Control was submitted for this
Court's consideration, Mooring filed a motion for leave to file "additional information"
that she alleges "provides a more complete understanding of information provided to the
District Court upon Bozeman Health's Response to the Petition." She described the
"additional information" as, "Plaintiffs' comments and changes to the proposed order
submitted by Defendant in the district court, together with the first page of the document
from the Clerk's office indicating that the comments and changes were received and filed
with the papers of the cause." Bozeman Health opposes Mooring's motion, responding
that the "additional informatiore' Mooring seeks to file does not correct the factual record
but rather offers arguments in addition to those in the Petition. Bozeman Health argues
that this Court should reject what is essentially an attempt to file a reply brief.
       Because this matter is presently set for trial in the District Court beginning
June 14, 2021, we resolve Mooring's motion for leave to file "additional information"
without awaiting response from Bozeman Health as we conclude Mooring has not met her
burden of persuasion. Under M. R. App. P. 14(5)(iv), a petition for writ must include a
copy of each judgment, order, notice, pleading, document proceeding, or court minute
referred to in the petition or which is necessary to make out a prima facie case or to
substantiate the petition or conclusion or legal effect. M. R. App. P. 14(7)(a) provides in
part that no reply memorandum shall be filed to the summary response except on order of
this Court. We fail to see how the "additional informatioe Mooring seeks to file serves
the requirements ofRule 14(5)(iv). As Mooring indicates, she wishes the Court to consider



                                               5
this "additional information" in reply to Bozeman Health's response to her petition.
Rule 14(7)(a) does not provide for such.
      IT IS THEREFORE ORDERED that this Petition for a Writ of Supervisory Control
is DENIED.
      IT IS FURTHER ORDERED that Petitioner's Opposed Motion for Leave to File
Additional Information to Correct the Record is DENIED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel ofrecord in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DV-18-235B, and the Honorable Rienne H. McElyea, presiding.
      DATED this l        day of May,2021.




                                                    9-3( M .41d&




                                            6